Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,163,466.
Instant Application 17/452,850
Claim 1, US Patent 11,163,466
A method, comprising: receiving a user input to configure a destination mobile device based on a current state of a source mobile device; 
A method, comprising: receiving input to configure a destination device based on a current state of a source device; 
storing first user data objects received from the source mobile device to a first storage location on the destination mobile device, wherein system data objects of the source mobile device are excluded from the first user data objects; 
storing data objects received from the source device to a first storage location on the destination device; in response to the input, rebooting the destination device into a configuration mode that allows for exclusive access to at least one storage medium of the destination device; while in the configuration mode, moving each of the data objects from the first storage location to second storage locations corresponding to their respective relative locations; 
in response to the user input, rebooting the destination mobile device into a configuration mode that allows for exclusive access to at least one storage medium of the destination mobile device; while in the configuration mode, moving each of the first user data objects from the first storage location to second storage locations corresponding to their respective relative locations without moving the system data objects of the source mobile device; and in response to completing the moving, rebooting, without additional user input, the destination mobile device causing subsequent access requests to the first user data objects to be processed in their respective relative locations on the destination mobile device.
and in response to completing the moving, rebooting the destination device causing subsequent access requests to the data objects to be processed in their respective relative locations on the destination device.




Claim 1 of US Patent 11,163,466 teaches all elements of the claim 1 of 17/452,850. Especially the claims limitation from US 11,163,466 like “…and in response to completing the moving, rebooting the destination device causing subsequent access requests to the data objects to be processed in their respective relative locations on the destination device.” 
RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following reference Mittal et al. (US 10,904,068) teaches the data is migrated to the cloud provider through a plurality of mechanisms selected from at least one of instantiating an application instance into a cloud tenant attached to the cloud provider, utilizing a plurality of remote storage pools which includes a plurality of remote endpoints as members and/or combination thereof. (note Figs. 1-4)
 Khurange (US 11,086,662) teaches method for migrating server data to a cloud-computing environment comprising: enabling an administrator to use a web browser connected to a migrator software application is add an image capture utility to a server and generate a plan for server migration. (note Figs.1, 2, 8-11)
 Ciudad (US 11,163,466 – parent case) teaches rebooting the destination device causing subsequent access requests to the data objects to be processed in their respective relative locations on the destination device. 
Conclusion 

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 8:30- 6:00 from Monday to Thursday, (I am off every first Friday), and 7:30- 4:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
November 19, 2022